DETAILED ACTION
This final Office action is in response to the claims filed on January 19, 2022.
The amendment to the specification filed January 19, 2022 has been entered.
The replacement figure filed January 19, 2022 has been entered.
Status of claims: claims 1, 3-9, and 11-19 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claims 1 and 18, line 8 – “the drive rod section” should be amended to “the drive rod portion.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-9, and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0292828 to Liu et al. (hereinafter “Liu”).

a drive rod portion 123,1231,1232,1223 (see FIG. 10 below and FIG. 2) which is movable in a rebate circumferential direction;
a first control element 12232 which is arranged on the drive rod portion;
a second control element 12221 (see FIG; 9) which is arranged on a cross slide 1222;
wherein the first control element and the second control element cooperate and are coordinated with one another in such a way that a dis placement of the first control element by the drive rod section causes a displacement of the cross slide;
a guide part 1221 that is configured to be fixedly mounted on a sash, wherein the cross slide is at least partially movable relative to the guide part, and wherein at least one guide element 12231 (see FIG. 10 below) is provided for aligning the fitting group in or one the window or door. (claim 1)

    PNG
    media_image1.png
    416
    419
    media_image1.png
    Greyscale

Liu further discloses wherein the guide part is connected to or formed on the guide element, (claim 3) wherein the guide part is riveted or screwed to the guide element. (claim 4), and wherein one of the control elements is designed as a control contour (second control element – See FIG. 9) that extends at least in portions transversely to the rebate circumferential direction and wherein the other control element (first control element) is designed as a control projection that cooperates with the control contour. (claim 6)
Liu further discloses wherein the control projection is arranged or formed on the drive rod section and the control contour is arranged or formed on the cross slide, (claim 7) wherein the cross slide is guided on the guide part, and wherein the cross slide is guided transversely to a main plane of the sash, (claim 8) and wherein the cross slide is guided on the guide part exclusively with its outer ends seen in the rebate circumferential direction. (claim 9)


	Liu discloses a pre-assembled fitting group for a window or door, the fitting group comprising:
a drive rod portion 123,1231,1232,1223 which is movable in a rebate circumferential direction; (see FIG. 10 above)
a first control element 12232 which is arranged on the drive rod portion;
a second control element 12221 which is arranged on a cross slide 1222;
wherein the first control element and the second control element cooperate and are coordinated with one another in such a way that a displacement of the first control element by the drive rod section causes a displacement of the cross slide; and
a guide part 1223 that is connected to or formed on a fitting part 1221 which is configured to be fixedly mounted on a sash, wherein the cross slide is at least partially movable relative to the guide part. (claim 18)
Liu further discloses wherein only a single central fixation is provided, between the drive rod portion and the fitting part which is configured to be fixedly mounted on the sash, or between the cross slide and a guide part, (see Fig. 10 above) (claim 13) wherein the guide part 

Response to Arguments
Applicant's arguments filed January 19, 2022 have been fully considered but they are not entirely persuasive. 
On page 10 of the applicant’s response filed January 19, 2022, the applicant contends, with regard to the Liu guide element 12231, “since these pins are engaged with the drive rod 1231, they cannot align the fitting group with the window.” However, it appears the applicant is reciting limitations not recited in the claims and should note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. More specifically, claim 1 recites “at least one guide element is provided for aligning the fitting group in or on the window or door” and not to “align the fitting group with the window.”
Furthermore, “at least one guide element is provided for aligning the fitting group in or on the window or door” is a broad recitation that has been interpreted broadly. The Liu guide element 12231 does, for example but not limited to, provide functionality for aligning side edges of the cross slide 1222 with side edges of the guide part 1221; thus reading on “at least one guide element is provided for aligning the fitting group in or on the window or door.”
On page 10 of the applicant’s response filed January 19, 2022, the applicant contends, without support, the features of claims 3 and 4 are not disclosed. The examiner respectfully disagrees. Guide part 1221 is “connected to or formed on the guide element” 12231, as recited in claim 3, via at least elements 12233, 12232, and 1223. Also, the guide part is “riveted or screwed to the guide element,” as recite in claim 4, via at least elements 12233, 12232, and 1223.
On page 10 of the applicant’s response filed January 19, 2022, the applicant contends, regarding claim 12, “this washer 1225 has no contact at all with the sash profile and thus cannot 
On page 10 of the applicant’s response filed January 19, 2022, the applicant contends the following:

    PNG
    media_image2.png
    269
    672
    media_image2.png
    Greyscale

First, the examiner respectfully disagrees with the assertion that “the guide part 1223 to be a drive rod portion and a guide part at the same time.”  Rather, in prior rejection as well as the rejection of claim 18 above, the drive rod portion reads on elements 123,1231,1232,1223, and not just element 1223 as contested by the applicant, and the guide part reads on element 1223. Thus, the guide part has been considered an element that is part of several parts that form the drive rod portion and nothing in claim 18 precludes this interpretation of the claim.
Second, although the applicant correctly notes that the bottom of page 2 of the applicant’s specification explicitly defines “connected” with regard to the connection between the guide part and the fitting part, the applicant fails to cite the entire explanation as to the term “connected.”  More specifically, the specification states “connected’ is to be understood as meaning “that the guide part and the fitting part are at most minimally movable relative to one another, for example within the scope of a desired play.” The emphasized portion is the part which the applicant failed to note and the examiner respectfully submits that the connection between the Liu guide part 1223 and fitting part 1221 are connected such that “the scope of a desired play” in an up and down direction or a direction perpendicular to the longitudinal direction of groove 12211 (see FIG. 10 and 11 of Liu) are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634